NIX, Judge.
Jessie Dale Gray, hereinafter referred to as defendant, plead guilty in Tulsa County District Court to the crime of Armed Robbery and by the trial judge was sentenced to 9 years in the penitentiary. He appeals to this Court claiming only that the punishment was excessive. The record before us only involves the procedure on a guilty plea. We do not have before us any evidence of the crime that would justify a determination of the question of excessive punishment. This Court has held innumerable times that:
“When defendant is sentenced within the range provided by statute, on a plea of guilty, and there is no evidence before the appellate Court upon which the Court could determine whether sentence was excessive, Court of Criminal Appeals will not modify such judgment and sentence.”
We find the punishment to be well within the boundaries of the statute which could have been life or death, and the 9 years which defendant received is barely above the 5 year minimum.
Therefore, the judgment and sentence of the trial court is hereby affirmed.
BRETT, P. J., and BUSSEY, J., concur.